PER CURIAM.
The appellee sued to enjoin appellant Central and Southern Florida Flood Control District from entering upon his lands for the announced purpose of constructing and maintaining a drainage canal, or to require appellant first to condemn and pay for the land.
The District answered claiming, as successor and assignee, an easement reserved by the Trustees of the Internal Improvement Fund. On motion of the appellee, the chancellor entered a summary final decree granting a permanent injunction against the Flood Control District and awarding appel-lee’s attorneys a fee of $15,000.
The case is controlled by the recent decision of this court in Albury v. Central and Southern Florida Flood Con. Dist., Fla. App.1958, 99 So.2d 248, in which we held that the deed reservation, relied on here by the District, was valid and enforceable by the District. In that case, and here, the property was subject to the same reservation made in the former deed. Having fully dealt with and determined the questions involved, in the opinion and judgment in the Albury case, there is no need to restate those matters here; and on the authority of that case the summary final decree in this cause dated January 20, 1958, is reversed.
Reversed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.